Name: 93/543/EEC: Commission Decision of 1 October 1993 amending Decision 93/348/EEC on the extension to non- members of certain rules adopted by the producers' association Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  agricultural structures and production;  marketing;  Europe
 Date Published: 1993-10-26

 Avis juridique important|31993D054393/543/EEC: Commission Decision of 1 October 1993 amending Decision 93/348/EEC on the extension to non- members of certain rules adopted by the producers' association Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic) Official Journal L 265 , 26/10/1993 P. 0045 - 0045COMMISSION DECISION of 1 October 1993 amending Decision 93/348/EEC on the extension to non-members of certain rules adopted by the producers' association Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic)(93/543/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), and in particular Article 5 (2) thereof, Whereas Commission Decision 93/348/EEC of 17 March 1993 on the extension to non-members of certain rules adopted by the producers' association Apropesca in the fishery and aquaculture products sector (2) defines the zones covered by the said Decision and the period of application of the measure; Whereas the Portuguese authorities notified the Commission on 4 August 1993 of their intention to extend the rules adopted by Apropesca to non-members in the ports of PÃ ³voa de Varzim and Aveiro with effect from 2 August; Whereas the amendment requested is in conformity with Community law and in particular the relevant provisions of Council Regulations (EEC) No 3759/92 and No 1772/82 (3) and Commission Regulation (EEC) No 3190/82 of 29 November 1982 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members (4); whereas this modification can therefore be adopted, HAS ADOPTED THIS DECISION: Article 1 Points 3 and 4 in the Annex to Commission Decision 93/348/EEC are replaced by the following: '3. Zone affected by the measure The ports of PÃ ³voa de Varzim, Matosinhos, Douro and Aveiro 4. Period of application of the measure 1. 1. 1993 to 31. 12. 1993 for Matosinhos and Douro 2. 8. 1993 to 31. 12. 1993 for PÃ ³voa de Varzim and Aveiro.' Article 2 This Decision is addressed to the Republic of Portugal. Done at Brussels, 1 October 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 142, 12. 6. 1993, p. 61. (3) OJ No L 197, 6. 7. 1982, p. 1. (4) OJ No L 338, 30. 11. 1982, p. 11.